Citation Nr: 0316241	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-18 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right eye injury 
residuals.  

2.  Entitlement to service connection for bilateral knee 
injury residuals.  

3.  Entitlement to service connection for asbestosis.  

4.  Entitlement to service connection for dental trauma 
residuals.  

5.  Entitlement to service connection for bilateral hearing 
loss disability.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

On July 17, 2002 the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a qualified physician to determine the 
nature and etiology of any eye disorder.  
Please send the claims folder to the 
examiner for review prior to the 
examination.  In his report, the examiner 
should provide his opinion as to whether, 
in light of the veteran's related history 
of a motor vehicle accident occurring 
during service, whereupon the vehicle he 
was riding in struck a land mine, any 
currently diagnosed eye disorder is at 
least as likely as not attributable to 
that event.

2.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a qualified physician to determine the 
nature and etiology of any knee disorder.  
Please send the claims folder to the 
examiner for review prior to the 
examination.  In his report, the examiner 
should provide his opinion as to whether, 
in light of the veteran's related history 
of a motor vehicle accident occurring 
during service, whereupon the vehicle he 
was riding in struck a land mine, any 
currently diagnosed knee disorder is at 
least as likely as not attributable to 
that event.

3.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a qualified physician to determine the 
nature and etiology of any respiratory 
disorder (to include asbestosis).  Please 
send the claims folder to the examiner 
for review prior to the examination.  In 
his report, the examiner should provide 
his opinion as to whether, in light of 
the veteran's related history of working 
in a motor pool and on machine parts 
during service, as well as a history of 
shoveling coal during service, any 
currently diagnosed respiratory disorder 
is at least as likely as not attributable 
to either or both of those service 
events.

4.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a qualified physician to determine the 
nature and etiology of any dental 
disorder.  Please send the claims folder 
to the examiner for review prior to the 
examination.  In his report, the examiner 
should provide his opinion as to whether, 
in light of the veteran's related history 
of a motor vehicle accident occurring 
during service, whereupon the vehicle he 
was riding in struck a land mine, any 
currently diagnosed dental disorder is at 
least as likely as not attributable to 
that event.

5.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a qualified physician to determine the 
nature and etiology of any hearing 
disorder (to include both hearing loss 
and tinnitus).  Please send the claims 
folder to the examiner for review prior 
to the examination.  In his report, the 
examiner should provide his opinion as to 
whether, in light of the veteran's 
related history of a motor vehicle 
accident occurring during service, 
whereupon the vehicle he was riding in 
struck a land mine and the veteran was 
not wearing hearing protection, as well 
as a service history of working in the 
motor pool on engine parts without 
hearing protection, any currently 
diagnosed hearing disorder or tinnitus is 
at least as likely as not attributable to 
either of those events.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


